DETAILED ACTION

Response to Arguments
Applicant’s arguments, see pg. 7 filed 1/28/2022, with respect to the status of the claims have been fully considered and are hereby acknowledged. 
Applicant’s arguments, see pg. 7-9 filed 1/28/2022, with respect to the rejection of claims 52, 59, 62 and 69 under 35 U.S.C. 103 have been fully considered. The examiner notes that the applicant’s arguments are directed to the patentability of the newly amended claim limitations not previously presented. Therefore, the examiner will provide a new grounds of rejection with newly found prior art reference(s) to take into consideration the newly amended limitations. 
With respect to the newly amended limitations, the applicant argues:
“Applicant's claims 52 and 62, as amended, recite in response to determining that the object matches the preference of the user of the second device, automatically storing, without user input, the data related to the advertisement in a buffer of the second device… Bonovich is directed to a system for displaying offers on a receiving user device. In Bonovich an advertisement and additional data is transmitted to the user device and/or the mobile device. In Bonovich, like Pan, the user must perform an interstitial step to retrieve the data related to the advertisement (See, e.g., FIG. 6 element 518, FIG. 8 element 558, FIG. 9 element 576, or FIG. 15 element 740) at the secondary device. In other words, in Bonovich, the user must explicitly request the information about the product to receive information about the product on the user's device. Accordingly, because Bonovich, like Pan, requires a user action to store data related to the advertisement on the user's device, Bonovich, whether viewed alone or in combination with Pan, fails to make up for the deficiencies of Pan….”
	In response to Appellants’ argument, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Additionally, on the issue of obviousness, the Supreme Court stated the analysis of a rejection on obviousness grounds need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 418, 82 USPQ2d 1385 (2007). The obvious analysis cannot be confined by a formalistic conception of the words teaching, suggestion, and motivation. Id. at 419. Further, the Court stated that common sense teaches, however, that familiar items may have obvious uses beyond their primary purposes, and in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle. Id. at 420.
	The examiner will rely, in part, on the prior art teachings of Bonovich. For example, where Bonovich teaches storing data related to the advertisement, Bonovich teaches that either upon a request from the user (an operation by the user) or a signal received from the television receiver 100, and acquires the advertisement information (Bonovich para 110).  Whereas Bonovich does not use the term “automatically” (in haec verba), a person of ordinary skill in the art would have reasonably inferred that the disclosure teaches a function performed with or without an operation of the viewer with respect to performing the storing function. Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to automatically store data related to the advertisement when an object related to an advertisement preference of the user is displayed, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.  In re Venner, 120 USPQ 192.
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/13/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 52, 59, 62 and 69 are rejected under 35 U.S.C. 103 as being unpatentable over Pan; Yang US 20120017237 A1 (hereafter Pan) and in further view of Bonovich; Earl James et al. US 20160205439 A1 (hereafter Bonovich) and in further view of Sato, Mitsue PG Pub 20150249870 (hereafter Sato) and in further view of Chai; Crx et al. US 20200151759 A1 (hereafter Chai). 
Regarding claim 52, Regarding “a method for providing a response to a user query pertaining to an advertisement, the method comprising: detecting an advertisement during display of a media asset on a first device; identifying an object corresponding to the advertisement; determining whether the object matches the preference of a user of a second device; in response to determining that the object matches the preference of the user of the second device; generating data related to the advertisement; and automatically storing, without user input, the data related to the advertisement in a buffer of the second device; receiving a user query at the second device; determining whether the user query relates to the stored advertisement; and in response to determining that the user query relates to the advertisement: retrieving data related to the advertisement from the buffer of the second device; and outputting a response to the user query on the second device, wherein the response comprises the retrieved data” Pan teaches ¶0022, 0031 -- when a digital TV system 102 is used to broadcast a program, advertisements may be inserted and be broadcasted based on a predetermined schedule.  When a specific advertisement is being broadcasted, the related data such as its product identifier may be stored temporally in a buffer of the TV system 102 as a data file 204 (i.e., buffering advertisement data).  If the viewer is attracted by the advertisement and wants to know more about the product, he or she may use the remote control 104 to send a control signal 202 to the digital TV system 102 (i.e., receiving a user query at a second device and wherein the stored advertisement data is used to outputting a response for more information on the related stored advertisement).  After receiving the control signal 202, the digital TV system 102 will send the stored data file 204 to the mobile device 106.  The data file 204 may be represented by an icon displayed on a display screen of the mobile device 106.  If the icon is selected by the user 112, the product identifier 206 is sent to a data manager 110 through the Internet 108.  The data manager 110 sends more detailed product information to the mobile device 106 (i.e., receiving a user query at a second device and wherein the stored advertisement data is used to outputting a response for more information on the related stored advertisement).  The product information 208 may be presented using a web site displayed on the display screen of the mobile device 106.  It should be noted that data file 204 sent from digital TV system 102 to the mobile device 106 may include content other than the product identifier.  For example, the data file may include a text message, an image, a voice message, video clip and a multimedia file related to the advertisement being played.  The user may use the mobile device 106 to view the received data file. Pan teaches that the prior art recognizes using a user’s personal profile related to the mobile device in order to delivery advertising (para 0006). Whereas Pan teaches storing advertisement data in a first device to be later accessed by a second device, Pan does not reference an object corresponding to the advertisement no automatically storing regarding “generating data related to the advertisement; and automatically storing, without user input, the data related to the advertisement in a buffer of the second device”, the examiner notes that the applicant’s amended claims do not recite how the “preference of the user of the second device relates to the advertisement. Pan of record teaches the following:
[0022] FIG. 2A is a schematic diagram of functional blocks and data flow of the system 100 in accordance with one embodiment. When a digital TV system 102 is used to broadcast a program, advertisements may be inserted and be broadcasted based on a predetermined schedule. When a specific advertisement is being broadcasted, the related data such as its product identifier may be stored temporally in a buffer of the TV system 102 as a data file 204. If the viewer is attracted by the advertisement and wants to know more about the product, he or she may use the remote control 104 to send a control signal 202 to the digital TV system 102. After receiving the control signal 202, the digital TV system 102 will send the stored data file 204 to the mobile device 106. The data file 204 may be represented by an icon displayed on a display screen of the mobile device 106. If the icon is selected by the user 112, the product identifier 206 is sent to a data manager 110 through the Internet 108.

A person of ordinary skill in the art would reasonably infer that the user of the mobile device indicates his preference as “If the viewer is attracted by the advertisement and wants to know more about the product, he or she may use the remote control 104 to send a control signal 202 to the digital TV system 102. After receiving the control signal 202, the digital TV system 102 will send the stored data file 204 to the mobile device 106.”
	In an analogous art, Bonovich teaches the deficiency of Pan (Bonovich further teaches that the advertisement/objects presented to the viewer are based on viewer preferences and wherein advertisement preferences are based on viewer feedback (para 178, 211, 217-218); see also Bonovich ¶0143-0165 objects are associated with advertisements and further teaches objects selected by the viewer may be stored in memory (e.g., one of the memories 340, 482 of FIGS. 3 and 5 or in the cloud server 68 of FIG. 1) and later accessed by the user receiving device and/or the mobile device and viewed by the viewer. For example, in one embodiment, at the end of a program and/or video being watched, the user is presented by the mobile device and/or the user receiving device with one or more menus and/or dialogue windows (e.g., the dialogue windows of FIGS. 12-13). The menus and/or dialogue windows provide additional information regarding the selected objects and/or allow the viewer to purchase the one or more selected objects. The storing of the selected objects may include storing object identifiers, advertiser information, program and/or video information identifying the program and/or video being watched, and/or other information pertaining to the program and/or video may be stored. This may also include storing the frame number of the program and/or video. The saving of the objects, allows customers to save items of interest without completely diverting the customers attention away from a program and/or video being watched to a second screen device (e.g., the display of the mobile device). The customers no longer need to look items up on-line that are seen in a program and/or video, but rather can review saved items and/or proceed to purchase the saved items via the mobile device and/or user receiving device. 
Whereas Bonovich teaches storing data related to the advertisement, Bonovich teaches that either upon a request from the user (an operation by the user) or a signal received from the television receiver 100, and acquires the advertisement information (Bonovich para 110).  Whereas Bonovich does not use the term “automatically” (in haec verba) but discloses a function performed without an operation of the viewer with respect to performing the storing function, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to automatically store data related to the advertisement when an object related to an advertisement preference of the user, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.  In re Venner, 120 USPQ 192.
Whereas Bonovich does not disclose how objects are detected, in an analogous art, Sato disclosing detection of objects displayed in association with content/advertisements being viewed are analyzed and may be stored wherein presented advertisements are based on user preferences (para 60, 125, 127, 130-134, 148)(see also para 97-98, 107, 110, 119-121, 132-135, 141-148, 153-157 – storing advertisement data in the portable device and the television receiver device).
	The motivation for combine Pan, Bonovich, Sato is further evidenced in Chai (para 28-38 pushing content to secondary connected devices include pushing targeted content such as interactive advertisements, banners, games or application to secondary connected devices in a household. The targeted content may reflect user preferences associated with the secondary connected devices, including user behavior and previous interaction with various forms of content viewed on the secondary connected devices. The targeted content may be either locally cached or retrieved from an advertisement server at the time of pushing to the secondary connected devices.) 
	Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify Pan’s invention for buffering advertisement data at a first device and receiving a user query at a second device and wherein the stored advertisement data is provided in response to a user inquiry, at the second device, for more information on the related stored advertisement by further incorporating known elements of Bonovich’s invention for storing the advertisements displayed on a first device, based the advertisements being related to a preference of a user of the second device,  to be later accessed by a second device because the prior art to Sato recognizes an improvement for providing the mobile device with bonus information in addition to the advertisement displayed on the television receiver. It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify Pan’s invention for buffering advertisement data at a first device and receiving a user query at a second device and wherein the stored advertisement data is provided in response to a user inquiry, at the second device, for more information on the related stored advertisement by further incorporating known elements of Bonovich’s invention for storing the advertisements displayed on a first device, based the advertisements being related to a preference of a user of the second device,  to be later accessed by a second device because the prior art recognizes the problem of saving of advertisements, allows customers to save items of interest without completely diverting the customers attention away from a program and/or video being watched to a second screen device and to implement Chai’s solution for pushing advertisement content to secondary connected devices that are stored on a primary device based the advertisements being related to a preference of a user of the second device,  to be later accessed by a second device. It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify Pan, Bonovich, Sato, and Chai’s invention for buffering advertisement data at a first device and second device based on a user manually selecting an advertisement by further performing the function of storing the advertisement data in either the television receiver or the mobile/portable device because it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.  In re Venner, 120 USPQ 192.

Regarding claim 59, “further comprising: retrieving metadata associated with one or more frames of the advertisement; determining, based on the metadata, a plurality of keywords of the advertisement; and storing, in the buffer, the plurality of keywords of the advertisement” is further rejected on obviousness grounds as discussed in the rejection of claim 52 wherein Bonovich ¶0147, 0151, 0153 further teaches objects metadata for the objects detected in the current frame (or image). The metadata may include: a timestamp of a start of the current frame; object identifiers; object edge descriptions; a stop (or end) timestamp of the current frame; locations dimensions, and/or other information describing the detected objects. The object edge descriptions may include data describing edges of detected objects in the current frame and may include coordinate drawing vectors. At 610, the metadata provided at 604 and/or generated at 608 is stored as a metadata file in memory (e.g., memory 216 of FIG. 2). Bonovich ¶0219 further teaches a mobile device being synchronized to a program and/or video being playout on a display of a user receiving device. The mobile device may monitor metadata associated with the program and/or video and may allow the user to interact with the program and/or video to identify, select, and/or click on spotted ad items shown and/or audibly played out during the video. When the spotted ad is audibly played out and there is not corresponding video content, the user may click anywhere on the video, perform a swipe gesture on the mobile device, or perform some other task to provide the mobile device with an input indicating that the user detected the spotted ad.
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify Pan’s invention for buffering advertisement data at a first device and receiving a user query at a second device and wherein the stored advertisement data is used to outputting a response for more information on the related stored advertisement by further incorporating known elements of Bonovich’s invention for storing the advertisements and associated metadata that is displayed on a first device to be later accessed by a second device because the prior art recognizes the problem of saving of advertisements and related metadata, allows customers to save items of interest without completely diverting the customers attention away from a program and/or video being watched to a second screen device, and later access content based on the saved metadata because the prior art to Sato recognizes an improvement for providing the mobile device with bonus information in addition to the advertisement displayed on the television receiver. It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify Pan’s invention for buffering advertisement data at a first device and receiving a user query at a second device and wherein the stored advertisement data is provided in response to a user inquiry, at the second device, for more information on the related stored advertisement by further incorporating known elements of Bonovich’s invention for storing the advertisements displayed on a first device, based the advertisements being related to a preference of a user of the second device,  to be later accessed by a second device because the prior art recognizes the problem of saving of advertisements, allows customers to save items of interest without completely diverting the customers attention away from a program and/or video being watched to a second screen device and to implement Chai’s solution for pushing advertisement content to secondary connected devices that are stored on a primary device based the advertisements being related to a preference of a user of the second device,  to be later accessed by a second device. It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify Pan, Bonovich, Sato, and Chai’s invention for buffering advertisement data at a first device and second device based on a user manually selecting an advertisement by further performing the function of storing the advertisement data in either the television receiver or the mobile/portable device because it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.  In re Venner, 120 USPQ 192.

Regarding the system claims 62, 69 the claims are grouped and rejected with the method claims 52, 59 because the steps of the method claims are met by the disclosure of the apparatus and methods of the reference(s) as discussed in the rejection of claims 52, 59 and because the steps of the method are easily converted into elements of computer system by one of ordinary skill in the art. 

Claims 53-57 and 63-67 are rejected under 35 U.S.C. 103 as being unpatentable over Pan; Yang US 20120017237 A1 (hereafter Pan) and in further view of Bonovich; Earl James et al. US 20160205439 A1 (hereafter Bonovich) and in further view of Sato, Mitsue PG Pub 20150249870 (hereafter Sato) and in further view of Chai; Crx et al. US 20200151759 A1 (hereafter Chai) and in further view of Drewry; Raymond G. et al. US 5925100 A (hereafter Drewry).
Regarding claim 53, whereas the combination of Pan, Bonovich, Sato, and Chai render obvious in response to determining that the user query does relate to the stored advertisement, providing the stored advertisement from the buffer, the combination does not disclose “further comprising: in response to determining that the user query does not relate to the advertisement, removing the data related to the advertisement from the buffer.”
	In an analogous art In an analogous art, Drewry teaches discarding unused buffered objects (i.e., objects comprise advertisements) in order to conserve memory resources (col. 4 ll. 48-67 to col. 5 ll. 1-12; see also col. 13 ll. 54-67 to col. 14 ll. 1-65 discarding buffered objects wherein content objects advertisements). 
	Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify Pan, Bonovich, Sato, and Chai as discussed in the rejection of claim 52 by invention for buffering advertisement data at a first device and receiving a user query at a second device and wherein the stored advertisement data is used to outputting a response for more information on the related stored advertisement by further incorporating known elements of Drewry for improving interactive television environments comprising buffering advertisements predicted to be requested by a viewer of the interactive television environment and then discarding unused buffered advertisements that were not requested/utilized by the viewer because the prior art recognizes the known problem of conserving memory resources of the client device requesting buffered advertisements stored in buffer devices. 
Regarding claim 54, “further comprising: determining whether the display of the media asset has ended; in response to determining that the display of the media asset has ended, removing the data related to the advertisement from the buffer” is further rejected on obviousness grounds as discussed in the rejection of claim 53 wherein Drewry teaches that recently displayed content is discarded once it has been displayed on a recently used object. 
	Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify Pan, Bonovich, Sato and Chai as discussed in the rejection of claim 52 by invention for buffering advertisement data at a first device and receiving a user query at a second device and wherein the stored advertisement data is used to outputting a response for more information on the related stored advertisement by further incorporating known elements of Drewry for improving interactive television environments comprising buffering advertisements predicted to be requested by a viewer of the interactive television environment and then discarding buffered advertisements that were already requested/utilized by the viewer because the prior art recognizes the known problem of conserving memory resources of the client device requesting buffered advertisements stored in buffer devices by deleting recently used buffered content. 
Regarding claim 55, “wherein the advertisement is a first advertisement, further comprising: detecting the second advertisement during display of the media asset on the first device; generating data related to the second advertisement; and replacing, in the buffer, the data related to the first advertisement with the data related to the second advertisement” is further rejected on obviousness grounds as discussed in the rejection of claim 52-54 wherein Drewry teaches that recently displayed content is discarded once it has been displayed on a recently used object when detecting a low memory condition in the buffering device is in order to conserving memory resources of the client device requesting buffered advertisements stored in buffer devices by deleting recently used buffered content (Drewry col. 13:54-67 to col. 14:1-65). 
	Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify Pan, Bonovich, Sato and Chai as discussed in the rejection of claim 52 by invention for buffering advertisement data at a first device and receiving a user query at a second device and wherein the stored advertisement data is used to outputting a response for more information on the related stored advertisement by further incorporating known elements of Drewry for improving interactive television environments comprising buffering advertisements predicted to be requested by a viewer of the interactive television environment and then swapping buffered advertisements that were already requested/utilized, by the viewer, with new content because the prior art recognizes the known problem of conserving memory resources of the client device requesting buffered advertisements stored in buffer devices by deleting recently used buffered content. 
Regarding claim 56, “further comprising: subsequent to detecting the second advertisement and prior to completion of the media asset: receiving an additional user query at the second device; determining whether the additional user query relates to the second advertisement; and in response to determining that the additional user query relates to the second advertisement: outputting a response to the additional user query on the second device, wherein the response to the additional user query comprises the data related to the second advertisement from the buffer” is further rejected on obviousness grounds as discussed in the rejection of claim 52-55 wherein a person of ordinary skill in the art would have understood that the combination of Pan and Bonovich teach that the disclosed invention applies to a series of advertisements embedded in the video content (i.e., a plurality of advertisements) and the invention enables a user to submit a plurality of queries corresponding to each of the plurality of advertisements. For example, Pan teaches ¶0022, 0031 -- when a digital TV system 102 is used to broadcast a program, advertisements may be inserted and be broadcasted based on a predetermined schedule.  When a specific advertisement is being broadcasted, the related data such as its product identifier may be stored temporally in a buffer of the TV system 102 as a data file 204 (i.e., buffering advertisement data).  If the viewer is attracted by the advertisement and wants to know more about the product, he or she may use the remote control 104 to send a control signal 202 to the digital TV system 102 (i.e., receiving a user query at a second device and wherein the stored advertisement data is used to outputting a response for more information on the related stored advertisement).  After receiving the control signal 202, the digital TV system 102 will send the stored data file 204 to the mobile device 106.  The data file 204 may be represented by an icon displayed on a display screen of the mobile device 106.  If the icon is selected by the user 112, the product identifier 206 is sent to a data manager 110 through the Internet 108.  The data manager 110 sends more detailed product information to the mobile device 106 (i.e., receiving a user query at a second device and wherein the stored advertisement data is used to outputting a response for more information on the related stored advertisement).  The product information 208 may be presented using a web site displayed on the display screen of the mobile device 106.  It should be noted that data file 204 sent from digital TV system 102 to the mobile device 106 may include content other than the product identifier.  For example, the data file may include a text message, an image, a voice message, video clip and a multimedia file related to the advertisement being played.  The user may use the mobile device 106 to view the received data file. See also Bonovich ¶0143-0165 The objects selected by the viewer may be stored in memory (e.g., one of the memories 340, 482 of FIGS. 3 and 5 or in the cloud server 68 of FIG. 1) and later accessed by the user receiving device and/or the mobile device and viewed by the viewer. For example, in one embodiment, at the end of a program and/or video being watched, the user is presented by the mobile device and/or the user receiving device with one or more menus and/or dialogue windows (e.g., the dialogue windows of FIGS. 12-13). The menus and/or dialogue windows provide additional information regarding the selected objects and/or allow the viewer to purchase the one or more selected objects. The storing of the selected objects may include storing object identifiers, advertiser information, program and/or video information identifying the program and/or video being watched, and/or other information pertaining to the program and/or video may be stored. This may also include storing the frame number of the program and/or video. The saving of the objects, allows customers to save items of interest without completely diverting the customers attention away from a program and/or video being watched to a second screen device (e.g., the display of the mobile device). The customers no longer need to look items up on-line that are seen in a program and/or video, but rather can review saved items and/or proceed to purchase the saved items via the mobile device and/or user receiving device.
Regarding claim 57, whereas the combination of Pan, Bonovich, Sato and Chai render obvious in response to determining that the user query does relate to the stored advertisement, providing the stored advertisement from the buffer, the combination does not explicitly use the terms “further comprising: in response to determining that the additional user query does not relate to the second advertisement, removing the data related to the second advertisement from the buffer. Additionally, as discussed in the rejection of claim 52 and 56, a person of ordinary skill in the art would have understood that the combination of Pan and Bonovich teach that the disclosed invention applies to a series of advertisements embedded in the video content (i.e., a plurality of advertisements) and the invention enables a user to submit a plurality of queries corresponding to each of the plurality of advertisements.
	In an analogous art In an analogous art, Drewry teaches discarding unused buffered objects (i.e., objects comprise advertisements) in order to conserve memory resources (col. 4 ll. 48-67 to col. 5 ll. 1-12; see also col. 13 ll. 54-67 to col. 14 ll. 1-65 discarding buffered objects wherein content objects advertisements). 
	Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify Pan, Bonovich, Sato and Chai as discussed in the rejection of claims 52-53 by invention for buffering advertisement data at a first device and receiving a user query at a second device and wherein the stored advertisement data is used to outputting a response for more information on the related stored advertisement by further incorporating known elements of Drewry for improving interactive television environments comprising buffering advertisements predicted to be requested by a viewer of the interactive television environment and then discarding any of the unused buffered advertisements that were not requested/utilized by the viewer because the prior art recognizes the known problem of conserving memory resources of the client device requesting buffered advertisements stored in buffer devices. 
 
Regarding the system claims 63-67 the claims are grouped and rejected with the method claims 53-57 because the steps of the method claims are met by the disclosure of the apparatus and methods of the reference(s) as discussed in the rejection of claims 53-57 and because the steps of the method are easily converted into elements of computer system by one of ordinary skill in the art. 

Claims 58 and 68 are rejected under 35 U.S.C. 103 as being unpatentable over Pan; Yang US 20120017237 A1 (hereafter Pan) and in further view of Bonovich; Earl James et al. US 20160205439 A1 (hereafter Bonovich) and in further view of Sato, Mitsue PG Pub 20150249870 (hereafter Sato) and in further view of Chai; Crx et al. US 20200151759 A1 (hereafter Chai) and in further view of Archer; Donald Gene US 20110311095 A1 (hereafter Archer).
   Regarding claim 58, whereas the combination of Pan, Bonovich, Sato, and Chai render obvious detecting an advertisement during the display of the media asset as discussed in the rejection of claim 52, the combination of Pan, Bonovich, Sato and Chai do not explicitly disclose “wherein detecting the advertisement during the display of the media asset on the first device comprises: capturing audio of a portion of the media asset; determining an audio signature for the audio of the portion; comparing the audio signature to a plurality of audio signatures for a corresponding plurality of advertisements; determining that the audio signature matches a candidate audio signature of the plurality of audio signatures based on the comparing; selecting, from the plurality of advertisements, the advertisement corresponding to the candidate audio signature.”
	In an analogous art, Archer teaches the deficiency of Pan and Bonovich and Sato and Chai (see Archer ¶0013, 0016, 0020-0021, 0034 – capturing audio signature of video/audio of content (i.e., content comprises advertisements) that is playing on a television and capture a clip (e.g., few frames) of the video/audio. Based on the clip, generate and transmit a fingerprint to a remote, network device. The network device may identify the original video/audio based on the fingerprint, and notify the user. The user may view, purchase or bookmark the original video/audio.).
Note: see also prior art made of record but not relied upon disclosing the use of audio fingerprints to identify displayed video content Shuster; Brian US 20120315014 A1.
	Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify Pan, Bonovich, Sato and Chai as discussed in the rejection of claim 52 for buffering advertisement data at a first device and receiving a user query at a second device and wherein the stored advertisement data is used to outputting a response for more information on the related stored advertisement by further incorporating known elements of Archer for capturing audio signature (e.g., fingerprints) of video/audio of content (i.e., content comprises advertisements) that is playing on a television and capture a clip (e.g., few frames) of the video/audio in order to enable the capturing device to identify and store the identified content based on the fingerprint, and notify the user of the content’s identify because the prior art suggests that identifying data of an advertisement may be stored in order to later identify the stored advertisements and the combination of known elements is likely to be obvious if the results would have been predictable to one of ordinary skill in the art.  
    Regarding the system claim 68 the claims are grouped and rejected with the method claim 58 because the steps of the method claims are met by the disclosure of the apparatus and methods of the reference(s) as discussed in the rejection of claims 58 and because the steps of the method are easily converted into elements of computer system by one of ordinary skill in the art. 

    Claims 60-61 and 70-73 are rejected under 35 U.S.C. 103 as being unpatentable over Pan; Yang US 20120017237 A1 (hereafter Pan) and in further view of Bonovich; Earl James et al. US 20160205439 A1 (hereafter Bonovich) and in further view of Sato, Mitsue PG Pub 20150249870 (hereafter Sato) and in further view of Chai; Crx et al. US 20200151759 A1 (hereafter Chai) and in further view of Ruxton; Adam et al. US 20180014047 A1 (hereafter Ruxton). 
    Regarding claim 60, the combination of Pan, Bonovich, Sato and Chai teaches “wherein determining whether the user query relates to the advertisement” but does not explicitly disclose “further comprises: parsing the user query into one or more keywords; retrieving, from the buffer, the plurality of keywords of the advertisement; comparing the parsed one or more keywords to the plurality of keywords of the advertisement; determining whether one of the parsed one or more keywords matches one of the plurality of keywords based on the comparison.” 
	In an analogous art, Ruxton ¶0077 teaches an invention wherein stored advertisements are identified based on keyword parameters associated with the stored advertisements (see ¶0077 Process 600 can begin by receiving advertisement parameters from an advertiser user device at 602. As described above in connection with FIGS. 1 and 5, the advertisement parameters can be received from a user interface presented on the advertiser user device, and can include any suitable information related to an advertisement and/or a group of advertisements, such as text that is to be presented in connection with the advertisement, keywords associated with the advertisement, an action associated with the advertisement, a price associated with the advertisement, and/or any other suitable information. A person of ordinary skill in the art would have understood that stored advertisements and metadata comprise word identifiers in order to retrieve the stored advertisements based on the associated word identifiers.
	Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify Pan, Bonovich, Sato and Chai as discussed in the rejection of claim 52 for buffering advertisement data at a first device and receiving a user query at a second device and wherein the stored advertisement data is used to outputting a response for more information on the related stored advertisement by further incorporating known elements of Ruxton for storing advertisements and keyword text identifiers to identify the stored advertisements based on keyword parameters associated with the stored advertisements because the prior art teaches submitting queries to identify advertisements and a person of ordinary skill in the art would have understood that identifying data of an advertisement may be stored in order to later identify the stored advertisements based on associated data and the combination of known elements is likely to be obvious if the results would have been predictable to one of ordinary skill in the art.  

Regarding claim 61, whereas the combination of Pan, Bonovich, Sato and Chai render obvious submitting user query is received subsequent to storing, in the buffer, Pan, Bonovich, Sato and Chai do not explicitly disclose the term “keywords” but do teach that associated metadata is stored along with the advertisements. See Bonovich ¶0143-0165 The objects selected by the viewer may be stored in memory (e.g., one of the memories 340, 482 of FIGS. 3 and 5 or in the cloud server 68 of FIG. 1) and later accessed by the user receiving device and/or the mobile device and viewed by the viewer. For example, in one embodiment, at the end of a program and/or video being watched, the user is presented by the mobile device and/or the user receiving device with one or more menus and/or dialogue windows (e.g., the dialogue windows of FIGS. 12-13). The menus and/or dialogue windows provide additional information regarding the selected objects and/or allow the viewer to purchase the one or more selected objects. The storing of the selected objects may include storing object identifiers, advertiser information, program and/or video information identifying the program and/or video being watched, and/or other information pertaining to the program and/or video may be stored. This may also include storing the frame number of the program and/or video. The saving of the objects, allows customers to save items of interest without completely diverting the customers attention away from a program and/or video being watched to a second screen device (e.g., the display of the mobile device). The customers no longer need to look items up on-line that are seen in a program and/or video, but rather can review saved items and/or proceed to purchase the saved items via the mobile device and/or user receiving device.
With respect to the deficiency of keywords submitted as part of the query, the limitation is further rejected on obviousness grounds as discussed in the rejection of claim 60 wherein Ruxton ¶0077 teaches an invention wherein stored advertisements are identified based on keyword parameters associated with the stored advertisements (see ¶0077 Process 600 can begin by receiving advertisement parameters from an advertiser user device at 602. As described above in connection with FIGS. 1 and 5, the advertisement parameters can be received from a user interface presented on the advertiser user device, and can include any suitable information related to an advertisement and/or a group of advertisements, such as text that is to be presented in connection with the advertisement, keywords associated with the advertisement, an action associated with the advertisement, a price associated with the advertisement, and/or any other suitable information. A person of ordinary skill in the art would have understood that stored advertisements and metadata comprise word identifiers in order to retrieve the stored advertisements based on the associated word identifiers.

Regarding the system claims 70-71, 73 and the method claim 72 the claims are grouped and rejected with the method claims 60-61 because the steps of the method claims are met by the disclosure of the apparatus and methods of the reference(s) as discussed in the rejection of claims 60-61 and because the steps of the method are easily converted into elements of computer system by one of ordinary skill in the art. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO CASTRO whose telephone number is (571)270-3950.  The examiner can normally be reached Monday thru Thursday from 10am to 6pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFONSO CASTRO/
Primary Examiner, Art Unit 2421